August 16, 1951


Hon. W. A. Eedden                   Opinion Ho. V-1238
County Aftomey
Peooe county                        Be:    Authority or the oom-
Fort StooktOn, Torea                       mlEiaionera’ oourt to
                                           cell en eleotion    to
                                           levy a tax tar edver-
Beer Sir:                                  thing    purpot388.

          Bererenoe      is   made to   your   requeet   which made
in pert es r0iim8:
            “The~Peoos county Chamber or’~0mm9~0
     with offioes   here in Ft. Btookton, Texas
     are applying   to the county asking that (LLL
     dbotion    bs chlled to vote a tax or rive
     cents on $100.00 valuation for edvertialng
     pur oaem. I have advised the County Judge
       of this county that in my opinion there
     f3
      a no law In Texas whereby Peoos County oen
     levy such a tar.
           “Under dot or 47th Leg., ~3. 8. Bo.1082,
     Chapter 558  there ia a provision  of the law
     authorizing  the above tar, but under Qeo. 2
     or said Act  it etatee that 8uoh tax levy la
     reetrioted to counties of more than one hun-
     dred thousand population.    Peoos County doee
     not hate this population.
               “The above law was emended lee& Legla-
     lature       under Home Rule Cities   Ch. 224, H. B.
     IJo.     298, but a8 I under&and it this amended
     eat      only added home rule oitles.to     the law,
     end      that the restriction    of 100,000 popule-
     tion      still   applied.
             =I will thank you for en opinion as to
     whether Peo~e County, being under the 100,000
     bracket    gan oall an eleotion ror purpose 0r
     levying thiq 5t tax.”
Hon. W. A. Hadden, page 2 (V-1238)



           According to the 1950 Federal census,        Pecos
County has a population or 9,939 inhabitants.
              The decisions  of the Texas courts have repeat-
edly held that the commissioners’ court is e oourt of
limited jurisdiction     end has only such powers as are con-
rerred uponit,     either by express terms or by necessary
imnlioation.    bs the statutes and Constitution    of this
State.    Chiid~ress County v. State, 127 Tex. 343, 92 S.W.
2d 1011 T1936); Von Rosenberg v. Lovett, 173 S.W. 508
(Tex; Civ. App; 1915 error ref.);      Ro er v. Hall    280
S.W. 289 (Tex. Civ.‘App.     1925); Art.   2 51, V. C. 9.;
                                       -pj---,
11 Tex. Jur. 632, Counties, Sec. 95.
           House Bill 1082, Acts 47th Leg., R. S. 1941,
ch. 558, p* 905, (codified   as Artiole 2352d), V. C. S.,
provides in part es follows:
             “Section 1.    That all counties      in the
      State .of Texas may appropriate       from the Gen-
      eral Fund of said counties en amount not ex-
      oeeding five (5) cents on the one hundred
      dollars   assessed valuation,     for the purpose
      of advertising    and promoting the growth and
      development of such county; providing          that
      before the Commissioners Court of any county
      may appropriate     any sums for such purpose,
      the qualified    taxpaying voters of said coun-
      ty shall,    by a majorityvote     of the persons
      voting at such election,       authorize the Coun-
      ty Commissioners to thereafter        appropriate
      not to exceed five (5) cents on the one hun-
      dred dollars    assessed valuation      .0e0’
            “Sec. 2. The authority to levy the tax
      provided for herein, shall be restricted  to
      counties of more than one hundred thousand
      (100,000) population, acoording to the most
      recent United States Census.”
             House Bill 298, Acts 52nd Leg., B. S, 1951, ch.
224, p0 359, amends Section 1 of House Bill-1082,        supra,
so as to include home rule cities.        However, Section 2
was not amended, Therefore,       Article  2352d is not appli-
cable to Pecos County, since it has a population of less
than 100,000 inhabitants.      We know of no law which au-
thorizes    a county of its population to levy a tax for
advertising    purposes,   Therefore, we agree with you that
Hon. W. A. Hedden, page 3 (V-1238)


Peoos County is not authorized   to call en election   for
the purpose of levying a five-cent   tax for advertising
purposes.
                      SUMMAHY
           The Commissioners* Court of Pecos Coun-
     ty is not authorized to call an eleotion   for
     the purpose of levying a five-cent  tax for
     advertising  purposes.
APPROVED:                              Yours very   truly,
Everett Hutchinson                       PRICE DARIEL
Executive Assistant                    Attorney General

Charles D. Mathews
First Assistant                       "ap +fg+&i<
                                           Assistant
BA:awo